Case 2:16-cv-08033-AB-FFM Document 306-1 Filed 12/10/18 Page 1 of 4 Page ID #:9135




                    EXHIBIT A
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
NYSCEF Case 2:16-cv-08033-AB-FFM
       DOC. NO. 166                Document 306-1 Filed 12/10/18 Page 2RECEIVED
                                                                        of 4 Page ID #:9136
                                                                                NYSCEF: 12/10/2018




                                              1 of 3
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
NYSCEF Case 2:16-cv-08033-AB-FFM
       DOC. NO. 166                Document 306-1 Filed 12/10/18 Page 3RECEIVED
                                                                        of 4 Page ID #:9137
                                                                                NYSCEF: 12/10/2018




                                              2 of 3
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
NYSCEF Case 2:16-cv-08033-AB-FFM
       DOC. NO. 166                Document 306-1 Filed 12/10/18 Page 4RECEIVED
                                                                        of 4 Page ID #:9138
                                                                                NYSCEF: 12/10/2018




                                              3 of 3
